Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Regarding claim 1, the claim recited the phrase, “a clock signal generated independent of a propagation status of the authorization signal”, renders the claim indefinite because it is unclear, not understood and vague how clock signal generated independent of a propagation status of the authorization signal refer to, therefore it being unclear, violate the second paragraph of 35 USC 112. An appropriated correction is required. See MPEP 2173.05(d)
In addition, regarding claim 1, the claim recited the phrase, “a chain of processing blocks”, renders the claim indefinite because It is not understood and vague and unclear what it refers to, therefore it being unclear, violate the second paragraph of 35 USC 112. An appropriated correction is required. See MPEP 2173.05(d)


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (Pub. No US2011/0153888)
As per claim 1(as best as understood), Sun discloses a device for controlling a transfer of information from a plurality of electronic components (fig.1, 100 or 200) through a communication bus (fig.1, 12) to a host device (fig.1, 10), comprising a chain of processing blocks connected to the plurality of electronic components, each of the processing blocks associated with one of the plurality of electronic components or with a set of electronic components of the plurality of electronic components (paragraph 23, cascade in between devices) which processing blocks are arranged such that during the course of the transfer of information an authorization signal (Fig.1, CS) propagates through the chain of processing blocks and, when the authorization signal encounters a processing block associated with one of the electronic components or one of the sets of electronic components which contains an information value to be transferred, effecting the transfer of the information value through the communication bus to the host device, (paragraph 26, transmits the CS signal to the serial bus device 100 to enable the functional module that the host device utilize a first function provided by the functional module 140 in the serial bus device 100.) wherein the processing blocks are arranged to coordinate their processing in accordance with a clock signal generated independent of a propagation status of the authorization signal within the chain of processing blocks. (paragraph 23, the bus interface 12 has a chip selection line CS, a serial clock signal line SERIAL_CLOCK (SCK) and at least one data line, such as data lines DATA_I/MISO (Master in slave out) and DATA_O/MOSI (Master output slave in), for providing a chip selection signal, a clock signal and at least one data signal (e.g. a command) respectively.)
 
As per claim 2(as best as understood), Sun discloses wherein the processing blocks are arranged to coordinate their processing in accordance with a clock signal received from the host device. (paragraph 23, the bus interface 12 has a chip selection line CS, a serial clock signal line SERIAL_CLOCK (SCK) and at least one data line, such as data lines DATA_I/MISO (Master in slave out) and DATA_O/MOSI (Master output slave in), for providing a chip selection signal, a clock signal and at least one data signal (e.g. a command) respectively.)
 
As per claim 3(as best as understood), Sun discloses wherein the processing blocks are arranged such that the authorization signal is propagated through the processing block associated with one of the electronic components or one of the sets of electronic components, which contains an information value to be transferred, coordinated by the clock signal received from the host device. (paragraph 26, transmits the CS signal to the current serial bus device 100 to enable the functional module 140 such that the host device 10 may utilize a first function provided by the functional module 140 in the serial bus device 100.)
 
(paragraph 23, the serial bus device 100 will receive data from or send data to the bus at the failing edge of the chip selection signal line CS and the raising edge of the serial clock line SCK.)
 
As per claim 5(as best as understood), Sun discloses wherein the authorization signal is a switching edge signal. (paragraph 23, the serial bus device 100 will receive data from or send data to the bus at the failing edge of the chip selection signal line CS and the raising edge of the serial clock line SCK.)
 
As per claim 6(as best as understood), Sun discloses wherein each processing block comprises a service path and a skip path for the authorization signal to selectively propagate along, wherein the authorization signal propagates by way of the service path if the processing block is associated with one of the electronic components or one of the sets of electronic components, which contains an information value to be transferred, and otherwise propagates by way of the skip path. (paragraphs 24-25, analyzes content of the received data and controls output of the bypassing module according to the analyzing result such that the bypassing module may selectively bypass or non-bypass the chip selection signal sent by the host device 10.)
 
As per claim 15(as best as understood), Sun discloses a method for controlling a transfer of information from a plurality of electronic components (fig.1, 100 or 200)  through a communication bus (fig.1, 12) to a host device (fig.1, 10), wherein in a chain of processing blocks each of the processing blocks is associated with one of the plurality of electronic components or with a set of electronic components of (paragraph 23, cascade in between devices)  wherein during the course of the transfer of information, an authorization signal propagates through the chain of processing blocks and, when the authorization signal (Fig.1, CS) encounters a processing block associated with one of the electronic components or one of the sets of electronic components which contains an information value to be transferred, the information value is transferred through the communication bus to the host device, (paragraph 26, transmits the CS signal to the serial bus device 100 to enable the functional module that the host device utilize a first function provided by the functional module 140 in the serial bus device 100.) wherein processing of the processing blocks is coordinated in accordance with a clock signal received from the host device generated independent of a propagation status of the authorization signal within the chain of processing blocks. (paragraph 23, the bus interface 12 has a chip selection line CS, a serial clock signal line SERIAL_CLOCK (SCK) and at least one data line, such as data lines DATA_I/MISO (Master in slave out) and DATA_O/MOSI (Master output slave in), for providing a chip selection signal, a clock signal and at least one data signal (e.g. a command) respectively.)

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6.	Claims 7-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Pub. No US2011/0153888) in view of Lewko (Pub. No. US2007/0296464)
As per claim 7(as best as understood), Sun discloses all the limitations as the above but do not explicitly discloses wherein each processing block comprises in its service path a flip-flop, through which the authorization signal can propagate. However, Lewko discloses this. (paragraph 38, The output of the flip-flop 58 provides the data output signal 30a for coupling to the data input port 16b of the successive device 14b in the series string of devices.)
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Lewko with the teaching of Sun so as to store data, they are essential and useful in data storage devices.    
 
As per claim 8(as best as understood), Lewko discloses wherein each processing block comprises in its service path a further flip-flop connected in series with and arranged to capture an output value of the flip-flop as a reference value for detecting the authorization signal. (paragraph 45, The flip-flop receives the least significant bit from the shift register via signal line and provides the data output signal 30a' for coupling to a successive device.)
 
As per claim 9(as best as understood), Lewko discloses wherein each of the processing blocks comprises one or multiple pairs of complementary transistors. (paragraph 49, The overall maximum current of the LED driver 100 is set by an external resistor which includes variable current) 

As per claim 10(as best as understood), Lewko discloses wherein in at least one of the pairs of complementary transistors one of the transistors has a different threshold than the other of the (paragraph 49, The overall maximum current of the LED driver 100 is set by an external resistor which includes variable current)
 
As per claim 11(as best as understood), Lewko discloses wherein said at least one pair of complementary transistors comprises a low threshold transistor and/or a high threshold transistor. (paragraph 49, The overall maximum current of the LED driver 100 is set by an external resistor which includes variable current) 

As per claim 12(as best as understood), Lewko discloses, wherein at least one processing block comprises a circuit portion having a low switching threshold and a further circuit portion having a high switching threshold. (paragraph 49, The overall maximum current of the LED driver 100 is set by an external resistor which includes variable current)
 
As per claim 14(as best as understood), Lewko discloses wherein effecting the transfer of the information value through the communication bus to the host device is performed by giving access of the communication bus to the electronic component, which contains the information value, and sending an identifier of the electronic component, which contains the information value, to the host. (paragraph 12, identification code of the first device of the first serial bus device to the host device according to the first command)

 Claim Objections
7.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ruedi et al.  [US Patent No. US7,843,503] discloses reading information in a set of electronic components connected to a communication bus in order to send that information over the communication bus.
	Tashiro [Pub. No. US2006/0256099] discloses transmitted to the column drivers in this order via a bus which daisy-chains the eight column drivers CD together.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184